Citation Nr: 0922521	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1952 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts.  The Board remanded the matter for 
additional development in February 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a currently diagnosed nervous 
condition and was not diagnosed with any psychoses within one 
year of discharge.


CONCLUSION OF LAW

A nervous condition was not incurred in or aggravated by 
active military service nor resulted from an injury or 
disease incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is service-connected for psoriasis with a rating 
of 30 percent effective November 27, 1956.  He contends that 
he suffers a nervous condition secondary to the psoriasis.

The record contains VA treatment records from psychiatrist 
outpatient visits.  The VA psychiatrist noted in March 2004 
that the Veteran was shy, diffident, and acknowledged his 
painful, lifelong self-consciousness about his skin 
condition.  The record shows approximately a year of 
treatment by the VA psychiatrist.  A different VA doctor 
noted in June 2004 that the Veteran's depression had 
resolved.  However, the Veteran continued to receive 
psychiatrist treatment after that date.  At a primary care 
physical examination in March 2006, the Veteran complained of 
being depressed but told the primary care clincian that he 
did not want to go back to psychiatry.  The clinician 
prescribed antidepressants.  A May 2006 follow-up notes 
significant improvement due to the antidepressants. 

The Veteran underwent a VA examination in May 2009.  The 
examiner reviewed the Veteran's claims file and observed that 
no major psychiatric diagnosis was ever listed.  The examiner 
notes that the Veteran may have had an adjustment disorder in 
2004 due to conflicts with his employer.  At the time of the 
examination, the Veteran reported no sleep disturbances, no 
anapsychic agitation, and no anxiety symptoms.  To conclude, 
the examiner notes that the anxiety and depression symptoms 
that the Veteran experienced in 2004 related to work issues 
and psoriasis and that those issues appear to have been 
resolved.  The examiner states that there is no diagnosis for 
Axis I.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a nervous condition.  
Although the Veteran contends that he has a nervous 
condition, as a lay person, he is not qualified to proffer an 
opinion as to questions of medical diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The medical 
evidence, when considered in its entirety, does not establish 
that the Veteran currently has any psychiatric disabilities.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

As there is no current medical evidence of a nervous 
condition, service connection must be denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b)(2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Formerly, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  This element 
of notice was removed from 38 C.F.R. § 3.159, effective May 
30, 2008 as to applications for benefits pending before VA or 
filed thereafter.  Notice and Assistance Requirements, 73 
Fed. Reg. 23,353 (April 30, 2008).  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2005 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The Board acknowledges that the Veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2008.  
The failure to provide more timely notice is harmless in this 
instance, however, because the preponderance of the evidence 
is against the appellant's claim for service connection for a 
nervous condition; therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records and VA treatment records.  A VA examination 
was conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for a nervous condition is 
denied.

____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


